Citation Nr: 1745239	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the sinusitis and hypertension claims were previously finally denied in unappealed rating decisions.  Since that time, however, the December 2011 rating decision indicated that service treatment records were associated with the claims file that had not been of record at the time of the prior denials.  As such, the RO and now the Board will consider the claims as original claims for service connection.  See 38 C.F.R. § 3.156(c) (2016).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of the hearing has been associated with the claims file.  The VLJ granted a 60 day extension at the hearing to afford the Veteran the opportunity to provide additional evidence in support of his claims.

During the August 2016 hearing, the VLJ indicated that he was expanding the issue of entitlement to service connection for sinusitis that had been certified to the Board to entitlement to service connection for an upper respiratory disability, based on the Veteran's reports that he was unclear as to the difference between sinusitis and rhinitis, his reported sinus symptoms, and the prior adjudication of both claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In addition to the above-listed issues, the Veteran also submitted a timely substantive appeal as to the issues of entitlement to service connection for ischemic heart disease and tuberculosis.  In July 2014, however, the Veteran withdrew these claims.  In addition, the Board notes that entitlement to service connection for coronary artery disease (ischemic heart disease) subsequently was granted.

The Board notes that after the final adjudication by the Agency of Original Jurisdiction (AOJ) in September 2013 that additional evidence was added to the electronic claims file; however, since these records are not relevant to the claims on appeal the Board may proceed with adjudication. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an upper respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hypertension is related to service.


CONCLUSION OF LAW

Hypertension was incurred in peacetime service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for cardiovascular-renal disease, including hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. §  3.310(b).

The Veteran contends that his current hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.

The Veteran's service treatment records include a September 1966 Report of Medical History prior to entrance into service, wherein the Veteran reported a history of low blood pressure.  An October 1966 Report of Medical Examination included normal examinations of the heart and vascular systems.  The Veteran's blood pressure was 110/60.  In March 1987, the Veteran sought treatment for noncardiac chest pain.  An April 1987 5-day blood pressure check showed readings of 134/94, 128/88, 134/90, 130/96, 134/94, and 118/88.  A May 1987 5-day blood pressure check was done after an initial reading of 144/110.  Subsequent readings, however, were 124/86, 124/90, 114/80, 114/86, 130/90, 120/90, 120/80, and 120/84.  

An August 1987 record indicated that the Veteran's average blood pressure over the course of a 5-day blood pressure check had been 120/85 and that no medication prescription was needed.  A contemporaneous emergency care and treatment record included an assessment / diagnosis of borderline hypertension.  At that time, the Veteran was treated for chest pressure and had a blood pressure of 140/99.  An April 1988 screening note included multiple blood pressure readings of 120/92, 110/90, and 110/88.  The Veteran had been experiencing intermittent chest pain and the treatment record documented a history of borderline increased blood pressure, but no treatment.  The plan ultimately included a determination to continue to monitor the Veteran's blood pressure and treat it if it remained elevated.  A November 1988 Report of Medical Examination prior to retirement included normal examinations of the heart and vascular systems.  

The Veteran underwent a March 1989 VA examination after separation from service.  The examiner discussed the Veteran's April 1988 hospitalization with increased blood pressure and chest pain.  On examination, blood pressure was 124/90.  

After service, an August 2001 treatment record included blood pressure readings of 166/102 and 145/102.  The Veteran had been monitoring his blood pressure at home and measured 160/112, 160/116, and 161/140.  The assessment was hypertension.  

Analysis

By law, hypertension is a chronic disease.  38 U.S.C.A. § 1101.  The fact that hypertension was not diagnosed during service is not relevant.  Rather, did he have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303.  Clearly he had numerous elevated readings during service and hypertension was suspected, resulting in multiple blood pressure checks.  Even if chronicity may be legitimately questioned, testing shortly after service disclosed a reading of 124/90, again an elevated reading.

Clearly, the Veteran has hypertension at this time.  The Board has doubt as to the onset and we find that the post-service diagnosis cannot be dissociated from the in-service and immediate post service blood pressure readings.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran's service treatment records include a September 1966 Report of Medical History prior to entrance into service, wherein the Veteran reported a history of hay fever.  He denied a history of sinusitis or chronic or frequent colds.  An October 1966 Report of Medical Examination included normal examinations of the nose and sinuses.  A September 1974 record included the Veteran's complaints of chronic problems since childhood with rhinorrhea, tearing, conjunctivitis, and rare headaches of a seasonal nature.  The indication was possible chronic allergic rhinitis.  In February 1975, the Veteran had cold symptoms that included rhinitis.  In March 1976, the Veteran was treated with shots for a grass allergy.  In March 1978, the Veteran had allergic reaction syndrome.  In August 1978, the Veteran was diagnosed with rhinitis.  In an October 1978 Report of Medical History, the examiner stated that the Veteran had a history of allergies for 4 years, for which he received regular allergy injections.  In February 1979 and March 1980, the Veteran was diagnosed with rhinitis, not otherwise specified.  In June 1981, October 1983, and July 1985, the Veteran was treated for allergic rhinitis.  In January 1987, the Veteran had noted chronic allergies.  A May 1987 Report of Medical Examination indicated that the Veteran had chronic allergic rhinitis.  A November 1988 Report of Medical Examination prior to retirement included normal examinations of the nose and sinuses.  In a contemporaneous Report of Medical History, the Veteran reported respiratory illness, specifically sinus problems.  The examiner noted sinusitis due to allergies.

The Veteran underwent a March 1989 VA examination after separation from service.  The examiner discussed that in 1975 the Veteran had rhinitis that was diagnosed as "allergy."  After 21 years of service the Veteran continued to have problems and had been treated with allergy shots since 1980.  The nose, sinuses, and throat did not show evidence of rhinitis.  That said, the examiner did include a diagnosis of vasomotor rhinitis.    

During the Veteran's August 2016 Board hearing, he reported that shortly after his return from Vietnam in 1968 he started having sinus problems.  While still in service he received treatment, including oral medication and shots.  The problems continued through the remainder of service and to the present.  The Veteran speculated that his exposure to Agent Orange was a causative factor in the sinus problems.  

The Veteran has not been afforded a VA examination for his upper respiratory disorder claim.  Based on the Veteran's in-service treatment for rhinitis and associated problems, his diagnosis of vasomotor rhinitis shortly after separation from service, and the Veteran's contention of ongoing treatment from that time, the Board concludes that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed upper respiratory disorder.  The examination should include an interview of the Veteran and complete examination with any appropriate testing.  The electronic claims file should be made available to the examiner for review.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed upper respiratory disorder (to include rhinitis and sinusitis) was incurred in or is otherwise related to the Veteran's active service.    

In reaching the above conclusions, the examiner is invited to consider (and reconcile to the extent necessary) the in-service treatment for upper respiratory problems, the in-service notation of chronic rhinitis, the March 1989 VA examination report's finding of vasomotor rhinitis, and the Veteran's assertions of ongoing treatment for and symptoms of upper respiratory problems.    


2.  After the above is complete and undertaking any additional development indicated, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


